Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION

                                              No. 04-21-00552-CV

                                         IN RE Christine HORTICK,
                                                  Relator

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 22, 2021

STAY LIFTED; PETITION FOR WRIT OF MANDAMUS DENIED

           On December 15, 2021, Relator Christine Hortick filed an emergency petition for a writ of

mandamus: She challenged the certification by Respondent Monica Alcantara, Bexar County

Democratic Party Chairwoman, of the name of Shannon Roberta Salmón for the Democratic

Primary ballot for the 225th District Court of Bexar County.

           On December 16, 2021, Hortick filed an emergency motion to stay the certification to the

Secretary of State by Alcantara.




1
 This proceeding arises out of Relator’s challenge to the certification of Shannon Roberta Salmón as a candidate for
the 225th District Court in Bexar County, Texas. See TEX. ELECT. CODE ANN. § 273.061(a) (“[A] court of appeals
may issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the holding
of an election or a political party convention, regardless of whether the person responsible for performing the duty is
a public officer.”).
                                                                                    04-21-00552-CV


       The same day, we granted Hortick’s request for a stay, we ordered Alcantara to not certify

the name of Shannon Roberta Salmón for the ballot for the 225th District Court of Bexar County

pending further order of this court, and we ordered Alcantara to file a response.

       On December 17, 2021, Alcantara filed a response; Salmón also filed a response, which

requested sanctions against Hortick.

       Having considered the petition, the record, Hortick’s emergency motion, and Alcantara’s

and Salmón’s responses, we conclude Hortick is not entitled to the relief sought. Accordingly, we

lift our December 16, 2021 stay. Hortick’s petition for writ of mandamus and Salmón’s request

for sanctions are denied.

                                                 PER CURIAM




                                               -2-